DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,178,742 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference thereof merely involves with description language that would have been deemed obvious variations of forms of representation to a person skilled in the art.
Instant Application: 17/234,857
U.S Patent No. 11,011,844
21. (New) A circuit comprising: a minimum voltage detector circuit configured to detect a minimum voltage from among a plurality of voltage nodes, wherein the minimum voltage detector circuit includes a plurality of voltage comparators, wherein ones of the voltage comparators include: an amplifier having a first input coupled to a corresponding one of the plurality of voltage nodes, an output, and a second input coupled to the output; and a replica circuit coupled to the amplifier, wherein the replica circuit is configured to maintain an output device of the amplifier in an active state when the amplifier is in an unbalanced state.
1. A circuit comprising: a minimum voltage detector circuit comprising a plurality of voltage comparators, wherein the minimum voltage detector circuit is configured to detect a minimum voltage from among a plurality of LED strings each comprising a plurality of series-coupled light-emitting diodes (LEDs), wherein the minimum voltage detector circuit includes a plurality of voltage comparators, each of the voltage comparators including: an amplifier having a first input coupled to a cathode of a last LED of one of the plurality of LED strings, an output, and a second input coupled to the output; and a replica circuit coupled to the amplifier, wherein the replica circuit is configured to maintain an output transistor of the amplifier in an active state when the amplifier is in an unbalanced state.
31. (New) A method comprising: detecting, using a minimum voltage detector circuit, a minimum voltage from among a plurality of voltage nodes, wherein detecting the minimum voltage comprises: receiving respective input voltages, in respective amplifiers of a plurality of voltage comparators coupled to corresponding ones of the of the plurality of voltage nodes; and operating a respective amplifiers of a particular one of the plurality of voltage comparators in an unbalanced state in response to its respective input voltage being the minimum voltage, wherein operating the respective amplifier in the unbalanced state comprises a replica circuit maintaining an output device of the respective amplifier in an active state.
11. A method comprising: receiving, on a first input of a particular one of a plurality of voltage comparators, an input voltage from a corresponding on of a plurality of light-emitting diode (LED) strings each comprising a plurality of series-coupled LEDs, wherein each of the plurality of voltage comparators includes an amplifier and a replica circuit coupled to the amplifier; generating an output voltage on an output of the particular one of the plurality of voltage comparators, wherein the output and a second input of the particular one of the plurality of voltage comparators is coupled to respective outputs of each of the other ones of the plurality of voltage comparators; responsive to detecting that the input voltage received on the first input of the plurality of voltage comparators is a minimum voltage received from the plurality of LED strings, holding a clamp transistor in the replica circuit in an inactive state; and responsive to detecting that the input voltage received on the first input of the plurality of voltage comparators is not the minimum voltage received from the plurality of LED strings, activating the clamp transistor.
37. (New) An apparatus comprising: a plurality of light emitting diode (LED) strings, wherein ones of the plurality of LED strings include a corresponding one of a plurality of voltage nodes at respective cathodes of a final LED of their corresponding LED string; a minimum voltage detector circuit configured to detect a minimum voltage from among the plurality of voltage nodes, wherein the minimum voltage detector circuit includes a plurality of voltage comparators, wherein ones of the plurality of voltage comparators include: an amplifier coupled to receive, as an input, a voltage from a correspondingly coupled one of the plurality of voltage nodes, wherein the amplifier is configured to operate in an unbalanced state if a voltage on the correspondingly coupled one of the plurality of voltage nodes is the minimum voltage, and further configured to operate in a balanced state if the voltage on the correspondingly coupled one of the plurality of voltage nodes is not the minimum voltage; and a replica circuit configured maintain an output device of the amplifier in an active state when the amplifier is operating in an unbalanced state.
16. An apparatus comprising: a DC-DC converter configured to generate a supply voltage; a plurality of light-emitting diode (LED) strings each including a plurality of LEDs coupled in series, wherein an anode of a first LED in each of the plurality of LED strings is coupled to receive the supply voltage; and a minimum voltage detector circuit having a plurality of comparators and configured to detect a minimum voltage that is output from among the plurality of LED strings, wherein each of the plurality of comparators includes: an amplifier having a first input coupled to a cathode of a last LED in a corresponding one of the plurality of LED strings, and an output transistor, wherein an output of the amplifier is coupled to an output of amplifier implemented in each other one of the plurality of comparators; and a replica circuit having a sense transistor coupled to the output transistor, and a clamp transistor, wherein the sense transistor is configured to cause activation of the clamp transistor responsive to determining the amplifier is in an unbalanced state.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844